DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “comprising” “means” and “said,” should be avoided.
Drawings
The drawings are objected to because Figures 3-8 are illegible.  All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  These claims recite “an oscillator of the balance wheel and hairspring type”.  The addition of the word "type" to an otherwise definite expression (an oscillator, a balance wheel, a hairspring) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955).  It is unclear what type is intended to convey.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hessler, US 2015/0003215 in view of LRCB Synthetic clock oils.
Regarding claims 1 and 7, Hessler discloses a method of assembly of a watch pivot device or a watch mechanism or a watch movement or a timepiece, the watch pivot device or the watch mechanism or the watch movement or the timepiece comprising a pivot and a bearing [0059], the method comprising the following stages: - supplying the pivot; - supplying the bearing; applying a lubricant [0072]; and positioning the pivot in the bearing [0069].
Hessler does not explicitly disclose the lubricant has a kinematic viscosity at a temperature of 20°C is greater than 1.5 St.
LRCB lists a variety of lubricants which have a viscosity of greater than 1.5 St.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a lubricant taught by LRCB in the device of Hessler to decrease friction and increase the power reserve of the timepiece.
Regarding claims 2 and 8, Hessler and LRCB disclose the lubricant is a polyalphaolefin based lubricant (LRCB page 1).
Regarding claims 3 and 9, Hessler and LRCB disclose the kinematic viscosity is greater than 1.6 St (LRCB page 1).
Regarding claims 4 and 10, Hessler and LRCB disclose the pivot is a balance staff pivot (Hessler [0059]).
Regarding claims 5 and 11, Hessler and LRCB disclose the pivot element having a mass greater than 5 x 10-2 g (Hessler Fig 1-20).
Regarding claims 6 and 12-14, Hessler and LRCB disclose a watch mechanism obtained by the implementation of claim 1.
Regarding claims 15 and 18, Hessler and LRCB disclose the kinematic viscosity of the lubricant at a temperature of 20°C is lower than 50 St (LRCB page 1).
Regarding claims 16 and 19, Hessler and LRCB disclose the bearing comprises at least one jewel (Hessler [0063]).
Regarding claims 17 and 20, Hessler and LRCB disclose the pivot is a pivot of an element having a moment of inertia greater than 5 x 10-10 kg.m2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON M COLLINS/           Examiner, Art Unit 2844   
/EDWIN A. LEON/           Primary Examiner, Art Unit 2833